Poplar Forest Capital LLC Code of Ethics As of: December 2009 Poplar Forest Capital LLC Code of Ethics As of December 2009 Table of Contents Statement of General Policy 3 Standards of Business Conduct 4 Definitions 4 Prohibition Against Insider Trading 6 What is Material Information 6 What is Nonpublic Information 6 Identifying Inside Information 6 Contacts with Public Companies 7 Tender Offers 7 Restricted Lists 7 Additional Prohibitions 7 Confidentiality of Transactions 7 Outside Business Activities and Directorships 7 Interested Transactions 8 Unlawful Actions 8 Personal Securities Transactions 8 Pre-Clearance Required for Participation in IPOs 8 Pre-Clearance Required for Private or Limited Offerings 9 Pre-Clearance Required for all Publicly Traded Securities 9 Blackout Period 9 Reporting Requirements 9 Monitoring and Review of Personal Securities Transactions 10 Gifts and Entertainment 10 Certification 11 Further Information 11 Records 11 Reporting 11 Violations and Sanctions 11 Annual Report to the Board 12 Attestation 13 2 Poplar Forest Capital LLC Code of Ethics As of December 2009 Statement of General Policy This Code of Ethics (“Code”) has been adopted by Poplar Forest Capital LLC (“Company”) and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”) as well as Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”). This Code establishes rules of conduct for Access Persons and others related to the Company and is designed, among other things, to govern personal securities trading activities in their accounts. The Code is based upon the principle that Access Persons owe a fiduciary duty to conduct their affairs, including personal securities transactions, in such a manner as to avoid (i) serving personal interests ahead of client interests, (ii) taking inappropriate advantage of their position with the Company and (iii) actual or potential conflicts of interest or abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards maintained by Poplar Forest Capital LLC are applied.The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading, and other forms of prohibited or unethical business conduct. Pursuant to Section 206 of the Advisers Act and Rule 17j-1 of the 1940 Act, both Poplar Forest Capital LLC and its Access Persons are prohibited from engaging in fraudulent, deceptive or manipulative conduct, especially as it relates to knowledge of the investments and investment intentions of the Company.Compliance with these sections involves more than acting with honesty and good faith alone.It means that Poplar Forest Capital LLC has an affirmative duty to act in the best interests of its clients.
